FILED
                              NOT FOR PUBLICATION                           SEP 24 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JESUS RAMOS VALLEJO,                              No. 07-74840

               Petitioner,                        Agency No. A092-060-411

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Jesus Ramos Vallejo, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order summarily affirming an immigration

judge’s (“IJ”) removal order. We dismiss the petition for review.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         This court lacks jurisdiction to review the IJ’s discretionary determination

that Ramos Vallejo did not merit cancellation of removal. See Romero-Torres v.

Ashcroft, 327 F.3d 887, 890 (9th Cir. 2003) (this court lacks jurisdiction to

consider “all discretionary decisions involved in the cancellation of removal

context, including the ultimate discretionary decision to deny relief”).

         Ramos Vallejo’s contention that the IJ failed to properly weigh his equities

is not supported by the record and does not amount to a colorable claim over which

we have jurisdiction. See Mendez-Castro v. Mukasey, 552 F.3d 975, 980 (9th Cir.

2009).

         Ramos Vallejo’s remaining contention is unavailing.

         PETITION FOR REVIEW DISMISSED.




                                             2                                   07-74840